                Case 18-12491-CSS        Doc 272      Filed 12/10/18     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                         :      Chapter 11
                                               :
PROMISE HEALTHCARE, INC., et al.               :      Case No. 18-12491 (CSS)
                                               :
                       Debtors.                :      Jointly Administered

            NOTICE OF APPEARANCE, REQUEST FOR SERVICE OF PAPERS
                         AND RESERVATION OF RIGHTS

         PLEASE TAKE NOTICE, that the undersigned hereby appears as counsel for LEAF

Capital Funding, LLC (“LEAF”), a creditor in the above-captioned cases and hereby requests,

pursuant to United States Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§342 and

1109(b) of the United States Bankruptcy Code, that all copies and pleadings given or filed in this

case be given and served upon counsel at the following address and telephone number:

                               Deirdre M. Richards, Esquire
                               Fineman Krekstein & Harris PC
                               1300 N. King Street
                               Wilmington, DE 19801
                               Telephone: (302) 538-8331
                               Facsimile: (302) 394-9228
                               drichards@finemanlawfirm.com

         PLEASE TAKE FURTHER NOTICE that this request includes not only notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint or demand,

whether formal or informal, whether written or oral and whether transmitted or conveyed by

mail, e-mail, hand delivery, telephone, telegraph, facsimile, telex, or otherwise: (1) that affects or

seeks to affect in any way any rights or interest of any creditor or any party-in-interest in this

case, including LEAF with respect to (a) the debtor; (b) property of the estate or proceeds

thereof, in which the debtor may claim in interest; or (c) property or proceeds thereof in the



{01537068;v1}
                Case 18-12491-CSS      Doc 272     Filed 12/10/18     Page 2 of 2



possession, custody or control of others that the debtor may seek to use; or (2) that requires or

seeks to require any act, delivery of any property, payment, or conduct by the delivery of any

property, payment, or other conduct by LEAF.

         PLEASE TAKE FURTHER NOTICE that LEAF intends that neither this Entry of

Appearance nor any later appearance, claim, or other pleadings shall waive (1) LEAF’s right to

have final Orders in non-core matters entered only after de novo review by the United States

District Court; (2) LEAF’s right to trial by jury in any proceeding related to this case; (3)

LEAF’s right to have the United States District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; or (4) any rights, claims, actions, defensives,

set-offs or recruitments to which LEAF is or may be entitled to under agreement, in law or at

equity, all of which rights, claims, actions, defenses, set-off or recruitments LEAF hereby

expressly reserves.

                                     FINEMAN KREKSTEIN & HARRIS PC

                                     By:    /s/Deirdre M. Richards
                                            Deirdre M. Richards (No. 4191)
                                            Fineman Krekstein & Harris PC
                                            1300 N. King Street
                                            Wilmington, DE 19801
                                            Telephone: (302) 538-8331
                                            Facsimile: (302) 394-9228
                                            drichards@finemanlawfirm.com
                                            Attorneys for LEAF Capital Funding




{01537068;v1}
